Case 19-34054-sgj11 Doc 2735-17 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 1 of
                                         26




                             EXHIBIT 36
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1296
                         2735-17
                             FiledFiled
                                   10/27/20
                                        08/17/21
                                              Entered
                                                  Entered
                                                      10/27/20
                                                          08/17/21
                                                               11:33:57
                                                                   17:00:39
                                                                         PagePage
                                                                              15 of2147
                                                                                     of
                                           26



              (e)        Claims Administration and Objections – Category No. 8

                         Interim Fee Period: 30.10 hours; $33,125.50

                 23.     This matter category includes time spent by Sidley attorneys reviewing and

  analyzing various proofs of claim filed against the Debtor, as well strategic discussions and review

  of the Debtor’s claims analysis and proposal for reducing the Debtor’s claim pool.

              (f)        Retention – Category No. 11

                         Interim Fee Period: 14.80 hours; $14,342.00

                 24.     This matter category includes time spent by Sidley attorneys and

  paraprofessionals providing services related to the analysis and negotiation of the Debtor’s various

  applications to retain professionals in this case, including the Hunton Kurth retention application.

              (g)        Fee Applications – Category No. 12

                         Interim Fee Period: 127.80 hours; $67,623.00

                 25.     This matter category includes time spent by Sidley attorneys and

  paraprofessionals: (i) preparing monthly fee application materials and exhibits; (ii) ensuring that

  the time entries and expense entries for which Sidley is requesting compensation and

  reimbursement pursuant to this Application comply with the applicable provisions of the

  Bankruptcy Rules, Local Rules and the U.S. Trustee Guidelines; (iii) reviewing the U.S. Trustee

  Guidelines; (iv) advising the Committee’s other professionals on matters related to fee applications

  and compliance with U.S. Trustee Guidelines and Local Rules; and (v) engaging in correspondence

  with the Committee and its other professionals regarding the same.

              (h)        Litigation – Category No. 14

                         Interim Fee Period: 1,099.50 hours; $1,060,106.50

                 26.     This matter category includes time spent by Sidley attorneys and

  paraprofessionals providing services related to matters in an adversarial posture, as well as

                                                  10
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc1853
                         2735-17
                             FiledFiled
                                   01/27/21
                                        08/17/21
                                              Entered
                                                  Entered
                                                      01/27/21
                                                          08/17/21
                                                               20:35:37
                                                                   17:00:39
                                                                         PagePage
                                                                              16 of3126
                                                                                     of
                                           26



     that the time entries and expense entries for which Sidley is requesting compensation and

     reimbursement pursuant to this Application comply with the applicable provisions of the

     Bankruptcy Rules, Local Rules and the U.S. Trustee Guidelines; (iii) reviewing the U.S. Trustee

     Guidelines; (iv) advising the Committee’s other professionals on matters related to fee

     applications and compliance with U.S. Trustee Guidelines and Local Rules; and (v) engaging

     in correspondence with the Committee and its other professionals regarding the same.

               (i)       Litigation – Category No. 14

                         Interim Fee Period: 701.80 hours; $711,241.50

                     27. This matter category includes time spent by Sidley attorneys and

     paraprofessionals providing services related to matters in an adversarial posture, as well as

     investigating claims held by the Debtor’s estate. Specifically, Sidley attorneys spent time:

     (i) assessing potential causes of action to leverage estate value and developing strategy for such

     potential litigation; (ii) formulating discovery requests and evaluating responses of same;

     (iii) researching, drafting and advising the Committee on the Disclosure Statement materials,

     fund distributions, objections and related motions; (iv) drafting and preparing for cross-

     examination of Debtor representatives in connection with the Disclosure Statement hearing;

     (v) the review and analyses of potential causes of action to pursue on behalf of the estate for the

     benefit of the creditors and creditor-constituents; and (vi) observing or analyzing transcripts of

     depositions given in the various adversary cases involving the Debtor.

               (j)       Plan and Disclosure Statement – Category No. 15

                         Interim Fee Period: 648.40 hours; $654,723.00

                     28. This matter category includes time spent by Sidley attorneys related to the

     review, analysis and negotiation surrounding the terms of the Debtor’s Plan, Disclosure

     Statement and litigation trust agreement, as well as overall investigation into and strategy

                                                   11
     Case
      Case19-34054-sgj11
            19-34054-sgj11Doc
                           Doc1853
                               2735-17
                                   FiledFiled
                                         01/27/21
                                              08/17/21
                                                    Entered
                                                        Entered
                                                            01/27/21
                                                                08/17/21
                                                                     20:35:37
                                                                         17:00:39
                                                                               PagePage
                                                                                    94 of4126
                                                                                           of
 SIDLEY AUSTIN LLP                               26

 Invoice Number: 40077369
 Official Committee of Unsecured

 Restructuring

Date              Name                Narrative                                                          Hours
11/05/20          PP Reid             Emails regarding CLO Holdco investigation                            .50
11/06/20          PP Reid             Review Debtor's draft litigation trust agreement (.7); emails       2.10
                                      regarding same (.3); review CLO Holdco key documents (.3);
                                      emails regarding same (.2); review Debtor's revised releases
                                      (.6)
11/06/20          PH Montgomery       Communications with A. Magazine regarding document review           4.40
                                      (.2); review of documents produced by Debtor (4.2)
11/09/20          PP Reid             Participate in telephone conference with FTI regarding              2.00
                                      outstanding tasks (.9); review debtor's proposal for oversight
                                      committee plan (.9); emails with Sidley team and FTI
                                      regarding same (.2)
11/09/20          CM Rognes           Attend UCC Professionals call with Sidley and FTI regarding          .90
                                      outstanding issues
11/09/20          M Abdul-Jabbar      Attend strategic planning call relating to CLO Holdco litigation     .80
                                      strategy and hearing preparations
11/09/20          PH Montgomery       Attend weekly FTI call regarding outstanding tasks (.9);            3.00
                                      communications with J. Morris regarding document issues (.2);
                                      communications with E. Cheng regarding document review
                                      (.1); review documents provided by Debtor (1.8)
11/09/20          PG Foley            Participate in UCC professionals call with FTI and Sidley           1.00
                                      teams regarding various issues (.9); review related
                                      correspondence from FTI regarding same (.1)
11/10/20          PP Reid             Telephone conference with FTI regarding Debtor's presentation       1.20
                                      and outstanding issues
11/10/20          PH Montgomery       Call with FTI regarding outstanding issues (1.1); review of         1.80
                                      documents from debtors (.7)
11/11/20          CM Rognes           Review ESI protocol (0.1); correspond with P. Montgomery             .90
                                      and P. Foley re: CLO Holdco document review and search
                                      terms (0.5); summarize document review status and
                                      outstanding requests (0.3)
11/11/20          PH Montgomery       Call with FTI and Sidley team regarding UCC meeting (.5);           2.30
                                      call with C. Rognes and P. Foley regarding CLO Holdco
                                      claims (.5); call with M. Kirschner, E. Bromagen and A.
                                      Russell regarding litigation trustee issues (.9); communications
                                      with Meta-E regarding document production issues (.2);
                                      communications with A. Russell regarding employee releases
                                      and review of same (.2)
11/11/20          PP Reid             Review litigation trust agreement (.4); emails with Sidley team     1.90
                                      regarding same (.1); participate in professionals call with FTI
                                      and Sidley teams regarding UCC call (.5); review Debtor's
                                      revised disclosure statement (.4); correspond with Sidley team
     Case
      Case19-34054-sgj11
            19-34054-sgj11Doc
                           Doc2233
                               2735-17
                                   FiledFiled
                                         04/21/21
                                              08/17/21
                                                    Entered
                                                        Entered
                                                            04/21/21
                                                                08/17/21
                                                                     16:49:38
                                                                         17:00:39
                                                                               PagePage
                                                                                    49 of5142
                                                                                           of
 SIDLEY AUSTIN LLP                               26

 Invoice Number: 41001500
 Official Committee of Unsecured

 Restructuring

Date              Name                Narrative                                                          Hours
                                      research additional doctrine and provide further analysis (3.2);
                                      revise motion for preliminary injunction (2.8)
12/16/20          EA Bromagen         Attend hearing on Nexpoint/HCMFA motions                            1.70
12/16/20          EA Bromagen         Review and comment on draft complaint against CLOH (1.5);           2.00
                                      emails with M. Abdul-Jabbar, P. Montgomery regarding
                                      related issues (.5)
12/16/20          MA Clemente         Address emails from litigation team re: CLOH complaint (.4);        1.30
                                      analysis of Dugaboy note and CLOH transaction (.9)
12/16/20          MA Clemente         Participate in hearing on CLO motion                                1.60
12/16/20          PG Foley            Calls and correspondence with Sidley team regarding CLO             2.10
                                      Holdco, related complaint and preliminary injunction (.7);
                                      prepare materials relating to CLO Holdco (1.4)
12/16/20          PH Montgomery       Call with FTI regarding outstanding tasks (.4); call with J.        8.00
                                      Morris and Debtor representatives re accounting issues (.7);
                                      call with C. Rognes and M. Abdul-Jabar regarding revisions to
                                      MTD (1.4); communications with M. Alleluia re document
                                      retention notice (.1) ; attend hearing on Dondero motion (1.6);
                                      communications with committee members regarding CLO
                                      Holdco filing (.2); review and revise complaint and preliminary
                                      injunction motion (3.6)
12/16/20          DM Twomey           Emails with Sidley team regarding CLO complaint, motion to           .20
                                      modify TRO
12/16/20          A Russell           Search adversary docket for Dondero motion to modify TRO             .60
                                      (.3); correspond with Sidley team re same (.1); review, analyze
                                      same (.2).
12/17/20          PP Reid             Emails with Sidley team regarding CLO Holdco complaint              1.40
                                      (.30); participate in hearing on Daughtery motion (1.1)
12/17/20          NP Cade             Cite check and blue book cases in Motion for Preliminary            6.40
                                      Injunction (3.0); assist with preparation of Appendix ISO of
                                      same (1.1); revisions to Motion for Preliminary Injunctions
                                      (.8); prepare for and efile Motion to File Under Seal (.8);
                                      prepare for submission of pleadings to Judge's law clerk (.4);
                                      coordination with Library to retrieve address for several
                                      defendants to use for Service of Process (.3)
12/17/20          CM Rognes           Correspond with M. Abdul-Jabbar and P. Montgomery re:               9.90
                                      CLO Holdco complaint (0.8); revise CLO Holdco complaint
                                      (2.6); draft motion to seal (3.0); research re: service (1.1);
                                      correspond with M. Abdul-Jabbar re: alter ego claim (0.2);
                                      correspond with M. Abdul-Jabbar re: CLO Holdco complaint
                                      (0.4); correspond with E. Bromagen re: motion to seal (0.1);
                                      correspond with P. Montgomery and litigation trustee re:
                                      complaint (0.2); correspond with P. Montgomery and J.
     Case
      Case19-34054-sgj11
            19-34054-sgj11Doc
                           Doc2233
                               2735-17
                                   FiledFiled
                                         04/21/21
                                              08/17/21
                                                    Entered
                                                        Entered
                                                            04/21/21
                                                                08/17/21
                                                                     16:49:38
                                                                         17:00:39
                                                                               PagePage
                                                                                    52 of6142
                                                                                           of
 SIDLEY AUSTIN LLP                               26

 Invoice Number: 41001500
 Official Committee of Unsecured

 Restructuring

Date              Name                Narrative                                                         Hours
12/21/20          PH Montgomery       Call (in part) with FTI and Sidley teams regarding various         1.00
                                      issues (.2); communications with team regarding privilege
                                      issues (.2); communications with C. Rognes regarding filing
                                      under seal (.4); communications with J. Morris regarding
                                      confidentiality issues (.2)
12/21/20          MA Clemente         Call with M. Kirschner re: litigation (.4); formulate strategy     1.00
                                      regarding assessment of claims and overall integration of
                                      Kirschner (.6)
12/21/20          C Clark             Prepare additions to Appendix (1.0); assemble and relabel          1.80
                                      exhibits in support of Sealed Motion for Preliminary Injunction
                                      (.8)
12/21/20          A Russell           Correspond with M. Kirschner re CLOH complaint.                     .30
12/21/20          PG Foley            Attend UCC professionals call (in part) regarding various case      .50
                                      issues
12/22/20          J Hoffman           Correspondence with P. Montgomery, C. Rognes re: complaint          .20
                                      and PI motion strategy
12/22/20          PH Montgomery       Call with M. Kirschner, M. Clemente and C. Rognes regarding        7.30
                                      litigation trust issues (.7); call with M. Clemente regarding
                                      committee update (.4); communications with J. Morris
                                      regarding confidential information (.1); correspond with C.
                                      Rognes and M. Abdul-Jabbar re sealing issues (.4); review of
                                      materials for discussion with M. Kirschner (5.7)
12/22/20          CM Rognes           Review appendix re: motion for preliminary injunction (0.5);       1.80
                                      review motion for preliminary injunction (0.5); correspond
                                      with P. Montgomery re: appendix (0.1); confer with litigation
                                      trustee, M. Clemente, and P. Montgomery re: investigation
                                      (0.7)
12/22/20          MA Clemente         Call with P. Montgomery and M. Kirschner re: issues (.7); call     1.90
                                      with P. Montgomery re: various litigation issues (.4); assess
                                      issues around CLOH note with select (.8)
12/22/20          C Clark             Assemble updated Appendix and combine same with exhibits            .50
                                      per same
12/22/20          A Russell           Correspond with M. Clemente and E. Bromagen re docket for           .80
                                      J. Dondero adversary and transcripts from adversary hearing
                                      (.3); review, analyze transcript from Dondero TRO hearing
                                      (.5).
12/22/20          EA Bromagen         Review transcripts of prior hearings regarding TRO (.5); emails     .60
                                      with J. Hoffman and Z. Annabelle regarding same (.1)
12/23/20          CM Rognes           Correspond with P. Montgomery re: filing complaint without         1.30
                                      seal (0.2); review adversary complaint re: CLO Holdco (0.2);
                                      correspond with J. Hoffman re: confidentiality issues and
     Case
      Case19-34054-sgj11
            19-34054-sgj11Doc
                           Doc2233
                               2735-17
                                   FiledFiled
                                         04/21/21
                                              08/17/21
                                                    Entered
                                                        Entered
                                                            04/21/21
                                                                08/17/21
                                                                     16:49:38
                                                                         17:00:39
                                                                               PagePage
                                                                                    75 of7142
                                                                                           of
 SIDLEY AUSTIN LLP                               26

 Invoice Number: 41009229
 Official Committee of Unsecured

 Restructuring

Date              Name                Narrative                                                          Hours
                                      issues (1.0); review materials for Holdco claim (.6); telephone
                                      conference with Sidley team regarding note collection claims
                                      (.5); review and revise preservation letters (.2)
01/11/21          M Abdul-Jabbar      Participate in professional strategy call with Sidley and FTI       2.10
                                      team analyzing outstanding issues (1.0); research state law
                                      concerning potential claims (1.1)
01/11/21          MA Clemente         Sidley team call re: litigation strategy (.5); work on resolving    1.40
                                      issues regarding Select note payment (0.9)
01/11/21          PH Montgomery       Call with M. Clemente and D. Twomey regarding note                  7.80
                                      payments (.5); call with FTI regarding outstanding issues (1.0);
                                      review and revise retention notice letter (.6); review cases
                                      related to potential claims (1.1); communications with MAJ
                                      regarding causes of action (.3); review additional materials
                                      related to potential claims (4.2); correspond with M. Clemente
                                      regarding privilege issues (0.1)
01/11/21          PG Foley            Attend (in part) weekly professionals call with Sidley and FTI       .60
                                      teams regarding outstanding issues
01/11/21          DM Twomey           Emails with Sidley/FTI teams regarding settlement issues (.20);     1.70
                                      analyze same issues (.40); conference call with Sidley team
                                      regarding note repayment issues, potential strategy (.50);
                                      emails with Sidley team regarding privilege issues (.20); emails
                                      with FTI/Sidley teams regarding proposed employee settlement
                                      (.30); analyze same (.10)
01/12/21          CM Rognes           Draft matrix re: status of objector's document review and            .70
                                      production (0.3); document review (0.2); review court order re:
                                      motion to compel (0.1); review ESI protocol (0.1)
01/12/21          PP Reid             Emails with FTI regarding Dondero and Debtor plan                    .70
                                      comparison (.2); emails with M. Kirschner regarding claim
                                      issues (.2); emails with Sidley and FTI teams regarding CLOH
                                      claims (.2); emails Sidley team regarding Leventon/Ellington's
                                      legal bills (.1)
01/12/21          MA Clemente         Analysis of examiner letter (.4); emails with A. Russell and E.      .70
                                      Bromagen re: examiner letter (.3)
01/12/21          M Abdul-Jabbar      Review correspondence relating to employee settlement                .90
                                      discussions and indemnification claims (.3); review litigation
                                      trustee's potential claims and allegations (.6)
01/12/21          J Hoffman           Confer with C. Rognes, P. Montgomery re: amended adversary           .20
                                      complaint
01/12/21          PH Montgomery       Communications with P. Reid, C. Rognes, and M. Clemente              .50
                                      regarding budgeting for potential future engagement
01/12/21          PH Montgomery       Review of materials related to employee claims (2.1);               6.30
                                      communications with M. Abdul-Jabbar regarding potential
     Case
      Case19-34054-sgj11
            19-34054-sgj11Doc
                           Doc2233
                               2735-17
                                   FiledFiled
                                         04/21/21
                                              08/17/21
                                                    Entered
                                                        Entered
                                                            04/21/21
                                                                08/17/21
                                                                     16:49:38
                                                                         17:00:39
                                                                               PagePage
                                                                                    82 of8142
                                                                                           of
 SIDLEY AUSTIN LLP                               26

 Invoice Number: 41009229
 Official Committee of Unsecured

 Restructuring

Date              Name                Narrative                                                             Hours
01/26/21          A Russell           Attend hearing re preliminary injunction against fund advisors         7.00
                                      (6.7); review update re Debtor settlement with CLO Holdco in
                                      resolution of same (.2); analyze document production update
                                      (.1).
01/26/21          PH Montgomery       Attend hearing on injunction (6.5); review and revise motion to        8.90
                                      compel preservation (1.8); correspondence with Sidley team
                                      regarding settlement issues (.3); review of common defense
                                      processes (.3)
01/26/21          EA Bromagen         Attend hearing on injunction motion (2.0); attend continued            5.00
                                      hearing on injunction motion (continued) (2.4); emails with J.
                                      Hoffman re 5th circuit appeals process and review of research
                                      on same (.6)
01/27/21          PP Reid             Participate in telephone conference with FTI and Sidley teams          1.60
                                      regarding case issues for UCC call (.5); review and revise
                                      motion to preserve evidence (.3); emails regarding same (.1);
                                      participate in call with Kischner (.7)
01/27/21          CM Rognes           Revise motion to preserve (0.1); log recent production by              2.60
                                      Debtor (0.2); review status of third party objector review (0.2);
                                      confer with litigation trustee and P. Montgomery re: litigation
                                      strategy (0.7); confer with litigation trustee, FTI, and P. Reid
                                      (in part) re: case background (1.0); correspond with bankruptcy
                                      team re: privilege issue (0.2); call with P. Montgomery re:
                                      outstanding tasks (0.2)
01/27/21          A Russell           Correspond with Sidley team re potential privilege issue re             .30
                                      coordination with future litigation trustee.
01/27/21          PH Montgomery       Call with M. Kirschner regarding litigation trust issues (.7); call    2.00
                                      with C. Rognes regarding outstanding document issues (.2);
                                      call with FTI and Sidley teams regarding strategy issues (.5);
                                      communications with objectors regarding data requests (.6)
01/27/21          DM Twomey           Review/analyze research summary on direct appeals (.30);                .50
                                      emails with UCC, team regarding employee settlement offer
                                      (.20)
01/28/21          T Nifong            Assemble chronology re: Hunter Mountain Transaction                    2.70
01/28/21          CM Rognes           Draft chronology re: Hunter Mountain Trust transaction (2.1);          6.10
                                      revise motion to preserve (0.1); review status of objector
                                      document review (0.4); draft correspondence to third party
                                      objectors (0.2); review objector privilege log (0.1); review,
                                      analyze documents re: Hunter Mountain Trust (1.8); call with
                                      P. Montgomery re: outstanding tasks (0.5); document review
                                      (0.4); review local rules re: motion practice (0.2); correspond
                                      with T. Nifong re: Hunter Mountain Trust chronology (0.2);
                                      research re: service (0.1)
       Case 19-34054-sgj11
      Case   19-34054-sgj11 Doc
                            Doc 2735-17
                                2585 Filed 07/19/21
                                        Filed 08/17/21Entered 07/19/21
                                                        Entered        15:45:24
                                                                 08/17/21 17:00:39Page 1099 of
                                                                                    Page    of
 SIDLEY AUSTIN LLP                              145
                                                 26

 Invoice Number: 41033191
 Official Committee of Unsecured

 Restructuring

Date              Name                 Narrative                                                               Hours
05/10/21          MA Clemente          Attend emergency hearing regarding injunction (1.7); call with           2.40
                                       P. Montgomery re: rule 2004 and related issues (.4); emails
                                       with M. Kirschner re: retention (.3)
05/10/21          PH Montgomery        Participate in hearing regarding injunction (1.7); call with FTI         5.00
                                       and Sidley teams regarding outstanding tasks (.7); call with M.
                                       Clemente regarding litigation issues (.4); review and revise
                                       chronology (2.2)
05/10/21          A Russell            Review, analyze Dondero motion to withdraw reference in                  2.10
                                       CLOH adversary (.3); correspond with Sidley teams re strategy
                                       issues re UBS adversary (.2); review, analyze Dondero
                                       objection to Debtor's witness/exhibit list re permanent
                                       injunction trial (.1); attend (in part) emergency hearing on
                                       Dondero motion to continue permanent injunction trial (1.5).
05/11/21          R Fink               Research and revise summary and schedule of pending HCM                   .30
                                       adversary and appellate proceedings
05/11/21          CM Rognes            Draft list of parties re: discovery (0.6); draft potential topics re:    2.60
                                       discovery (2.0)
05/11/21          T Nifong             Correspond with C. Rognes re: 2004 examinations (.1); analyze            1.30
                                       discovery issues (.8); correspond with M. Abdul-Jabbar re:
                                       drafting opposition to CLO Holdco motion to withdraw the
                                       reference (.2); correspondence with P. Montgomery, M. Abdul-
                                       Jabbar, and C. Rognes re: same (.2)
05/11/21          MA Clemente          Call with M. Kirschner re: various issues (.4); call with P.             2.30
                                       Montgomery and Pachulski re: litigation issues (.4); call with
                                       P. Montgomery re: strategy (.3); email with M. Kirschner re:
                                       strategy (.1); analysis of rule 2004 issues (.6); brief review of
                                       UBS deposition transcripts (.5)
05/11/21          M Abdul-Jabbar       Complete initial draft of motion to withdraw the reference and           1.40
                                       submit to P. Montgomery for review (1.0); review proposed list
                                       of individuals and entities pertinent to 2004 examination (.4)
05/11/21          A Russell            Review, analyze transcripts from UBS depositions (.7);                    .90
                                       correspond with Sidley team re same (.1); correspond with
                                       Pachulski re Seery deposition (.1).
05/11/21          PH Montgomery        Call with M. Clemente regarding discovery issues and                     1.20
                                       strategies (.3); call with Pachulski and M. Clemente regarding
                                       litigation issues (.4); communications with team regarding
                                       discovery issues (.2); review of adversary issues (.3)
05/11/21          NP Cade              Communications with T. Nifong regarding litigation project               2.20
                                       (.2); pull cases cited in opposition to motion to withdraw the
                                       reference (.9); prepare case binder of same with index (1.1)
05/12/21          T Nifong             Call with P. Montgomery, M. Abdul-Jabbar, and C. Rognes re:              2.90
                                       responding to motion to withdraw the reference, and motion to
Case 19-34054-sgj11 Doc 2735-17
                        2221 Filed
                                 Filed
                                    04/19/21
                                       08/17/21Entered
                                                  Entered
                                                       04/19/21
                                                          08/17/21
                                                                21:31:30
                                                                   17:00:39Page
                                                                             Page
                                                                                16 of
                                                                                   1078
                                                                                      of
                                           26



        facilitated the procurement of D&O policies for Post-Emergence directors and officers in

        advance of a potential Effective Date.

               29.      Task Code 18: Potential Avoidance Actions & Litigation

                        Fees: $189,998.00

                        Total Hours: 261.6

                     a. During the Interim Fee Period, FTI continued to research and investigate

        outstanding litigation against the Debtor, as well as focus on analyses related to the

        development of the Committee’s complaint against CLO HoldCo. FTI performed

        supporting research and financial analyses to assist Counsel in the development of the

        Committee’s complaint against CLO HoldCo. This involved the review of hundreds of

        documents produced by CLO HoldCo, calls with Counsel to coordinate document review

        and creation of related analyses, and investigation into specific transactions relevant to

        the CLO HoldCo complaint. Similarly, FTI also conducted research on CLO HoldCo’s

        history and relationship to other related entities. FTI also reviewed financial information

        provided by the Debtor, including the Debtor’s general ledger, and created follow-up

        questions for the Debtor to be able to further understand the Debtor’s pre-petition

        financial transactions. During this period, FTI also participated in multiple conversations

        with DSI and Counsel regarding the preservation of data, as well as multiple calls with

        the post-Effective Date Litigation Trustee to begin transition of potential causes of action

        pursuits.

               30.      Task Code 19: Case Management

                        Fees: $22,787.00

                        Total Hours: 24.3



                                                 11
Case 19-34054-sgj11 Doc 2735-17
                        2221 Filed
                                 Filed
                                    04/19/21
                                       08/17/21Entered
                                                  Entered
                                                       04/19/21
                                                          08/17/21
                                                                21:31:30
                                                                   17:00:39Page
                                                                             Page
                                                                                19 of
                                                                                   1178
                                                                                      of
                                           26



                         a. During the Interim Fee Period, FTI incurred time related to preparing and

        reviewing four monthly fee applications and one interim fee application, ensuring they

        complied with the Interim Compensation Procedures Order and the Local rules.

                   36.      Task Code 27: Information Request Preparation and Follow Up

                            Fees: $7,601.00

                            Total Hours: 12.1

                         a. During the Interim Fee Period, FTI drafted additional information requests

        as well as reviewed additional documents produced by the Debtor.

                   37.      Task Code 28: Case Administration

                            Fees: $24,968.00

                            Total Hours: 30.4

                         a. During the Interim Fee Period, FTI helped facilitate coordination and

        logistics across multiple parties contributing to various workstreams. Time billed

        includes preparation for various calls, including the preparation of agendas for weekly

        internal calls and weekly calls with Committee Counsel to prepare for Committee

        meetings and coordinate on workstreams. FTI professionals also spent time reviewing

        and preparing summaries of case docket updates to keep the team apprised of current case

        filings.

                   38.      Task Code 29: Report Development and Follow Up

                            Fees: $16,651.50

                            Total Hours: 22.9

                         a. During the Interim Fee Period, FTI developed multiple reports for the

        Committee to provide periodic updates to the Committee on various topics including, but



                                                     14
Case 19-34054-sgj11 Doc 2735-17
                        2221 Filed
                                 Filed
                                    04/19/21
                                       08/17/21Entered
                                                  Entered
                                                       04/19/21
                                                          08/17/21
                                                                21:31:30
                                                                   17:00:39Page
                                                                             Page
                                                                                20 of
                                                                                   1278
                                                                                      of
                                           26



        not limited to, asset profile summary, Plan projections, and liquidity updates. The

        development of these reports involved extensive diligence of documents produced by the

        Debtor as well as follow-up diligence requests for DSI and periodic updates to reflect

        new information provided by the Debtor.

               39.      Task Code 30: Asset Due Diligence

                        Fees: $7,209.00

                        Total Hours: 8.4

                     a. During the Interim Fee Period, FTI analyzed certain asset profiles for the

        benefit of the Committee. This included the reviewal of entity-level waterfalls and

        organizational structures related to certain asset holdings.

               40.      Task Code 32: Proposed Transactions

                        Fees: $4,916.00

                        Total Hours: 5.8

                     a. During the Interim Fee Period, FTI reviewed multiple transactions

        proposed by the Debtor. The CRO and CEO disclosed various transactions to the

        Committee that either would not be considered ordinary course and/or involved related

        entities of potential interest to the Committee. Throughout the Interim Fee Period, this

        included diligence of proposed asset sales and potential distributions to related parties.


                            ACTUAL AND NECESSARY EXPENSES

               41.      During the Interim Fee Period, FTI incurred $0.00 in expenses on behalf of

  the Committee.




                                                 15
       Case 19-34054-sgj11 Doc 2735-17
                               2221 Filed
                                        Filed
                                           04/19/21
                                              08/17/21Entered
                                                         Entered
                                                              04/19/21
                                                                 08/17/21
                                                                       21:31:30
                                                                          17:00:39Page
                                                                                    Page
                                                                                       30 of
                                                                                          1378
                                                                                             of
                                                  26
Task        Date         Name                 Title          Hours    Narrative
       1    12/1/2020    Brunner, Ellory      Consultant          0.4 Review October MOR as docketed and distribute to team for
                                                                      discussion purposes.
       1    12/1/2020    O'Brien, Daniel      Managing Dir        0.4 Access and review October MOR filed on the docket for asset
                                                                      movement
       1    12/2/2020    Brunner, Ellory      Consultant          0.4 Review brokerage update from DSI.
       1    12/2/2020    O'Brien, Daniel      Managing Dir        0.2 Review brokerage account balance update and reports from
                                                                      DSI.
       1    12/3/2020    O'Brien, Daniel      Managing Dir        0.8 Review bank statements included in Debtors' 70th document
                                                                      production
       1    12/7/2020    O'Brien, Daniel      Managing Dir        0.2 Review Jefferies brokerage account balances by holding.
       1    12/8/2020    Brunner, Ellory      Consultant          0.2 Review daily margin update from DSI.
       1    12/8/2020    O'Brien, Daniel      Managing Dir        0.1 Review margin account update from James Romey of DSI

       1    12/10/2020 O'Brien, Daniel        Managing Dir        0.1 Review prior day's brokerage account balance summaries and
                                                                      Jefferies reports forwarded by DSI
       1    12/11/2020   Brunner, Ellory      Consultant          0.2 Review daily margin update from DSI.
       1    12/14/2020   Brunner, Ellory      Consultant          0.2 Review daily margin update from DSI.
       1    12/14/2020   O'Brien, Daniel      Managing Dir        0.1 Review brokerage account balances update from DSI
       1    12/16/2020   Brunner, Ellory      Consultant          0.2 Review daily margin update from DSI.
       1    12/16/2020   O'Brien, Daniel      Managing Dir        0.1 Review DSI's daily Jefferies Brokerage account balances
                                                                      update
       1    12/17/2020 O'Brien, Daniel        Managing Dir        0.1 Review brokerage agreement balance updates
       1    12/21/2020 O'Brien, Daniel        Managing Dir        0.3 Review updated brokerage account statements for money
                                                                      market balance and recent trades
       1    12/28/2020 Brunner, Ellory        Consultant          0.2 Review daily margin update from DSI.
       1       1/4/2021 O'Brien, Daniel       Managing Dir        0.2 Review Jefferies brokerage account balances, recent trades and
                                                                      Select equity calculation
       1       1/7/2021 O'Brien, Daniel       Managing Dir        0.1 Review brokerage account trade update from James Romey

       1     1/11/2021 O'Brien, Daniel        Managing Dir        0.6 Review November 2020 MOR posted on 1/8/2021 for operating
                                                                      loss and administrative expense run rate and notes

       1     1/14/2021 O'Brien, Daniel        Managing Dir        0.1 Review Jefferies accounts update from DSI and prior day's
                                                                      trading
       1     1/22/2021 O'Brien, Daniel        Managing Dir        1.0 Review most recent MOR, compensation accrual information
                                                                      and discussion with DSI on same
       1     2/16/2021 O'Brien, Daniel        Managing Dir        0.1 Review update from DSI on recent trading activity to cover a
                                                                      short position.
  1 Total                                                         6.3
     2      11/30/2020 Brunner, Ellory        Consultant          2.0 Review updated 13 week cash flow forecast and compile
                                                                      diligence questions for DSI on same.
       2    12/1/2020    Cheng, Earnestiena   Director            1.1 Review cash flow projections and send questions to DSI team.

       2    12/2/2020    Brunner, Ellory      Consultant          1.2 Create cash flow summary from new budget provided by DSI
                                                                      and send to team for review.
       2    12/2/2020    O'Brien, Daniel      Managing Dir        1.3 Review RCP waterfall downloaded from HOME system,
                                                                      Budget to actuals through 11/15 and payments for two weeks

       2    12/2/2020    O'Brien, Daniel      Managing Dir        0.9 Review, edit, scan and correspond on cash flow forecast
                                                                      summary.
       2    12/2/2020    Cheng, Earnestiena   Director            0.5 Process edits to cash flow summary.
       2    12/2/2020    Cheng, Earnestiena   Director            0.3 Discuss latest liquidity items with DSI team.
       2    12/2/2020    Cheng, Earnestiena   Director            0.4 Review cash flow assumptions
       2    12/2/2020    Cheng, Earnestiena   Director            0.3 Discuss latest liquidity items with internal team.
       2    12/2/2020    Cheng, Earnestiena   Director            0.4 Review cash flow budget to actuals provided by the Company.

       2    12/3/2020    Brunner, Ellory      Consultant          2.0 Process edits to cash flow summary from internal team.
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        48 of
                                                                                           1478
                                                                                              of
                                                   26
Task         Date       Name                    Title             Hours    Narrative
       16     2/16/2021 O'Brien, Daniel         Managing Dir           0.2 Review comparison recovery between Plan and with proposed
                                                                           HCLOF transaction.
       16     2/17/2021 Cheng, Earnestiena      Director               0.4 Review latest D&O issues with internal team and Sidley.
       16     2/17/2021 Cheng, Earnestiena      Director               0.1 Discuss latest D&O questions and information request with DSI
                                                                           team.
       16     2/17/2021 Cheng, Earnestiena      Director               0.3 Discuss status of D&O and other items with internal team.

       16     2/17/2021 Cheng, Earnestiena      Director               0.2 Create change to asset listing for D&O package.
       16     2/17/2021 Gray, Michael           Consultant             0.4 Participate in call with internal team re: Plan confirmation.

       16     2/17/2021 O'Brien, Daniel         Managing Dir           0.3 Review Appellate Proceedings Schedule and agenda for UCC
                                                                           call.
       16     2/17/2021 O'Brien, Daniel         Managing Dir           1.3 Review Seery Declaration in support of a mandatory adoption
                                                                           of a Plan to transition services by February 28 and related
                                                                           Shared Service Agreements.
       16     2/17/2021 O'Brien, Daniel         Managing Dir           1.6 Review master CLO asset file with market values as of 2/10/21
                                                                           by instrument both for Separate Accounts and for CLOs.

       16     2/18/2021   Cheng, Earnestiena    Director               0.1   Participate in internal call re: D&O.
       16     2/18/2021   Cheng, Earnestiena    Director               0.4   Analyze employee-related transition issues.
       16     2/18/2021   Flaharty, William     Managing Dir           0.5   Call with team re: status of D&O questions to insurers.
       16     2/18/2021   Flaharty, William     Managing Dir           0.7   Discussion with team and follow up questions to brokers in
                                                                             response to insurer inquiries on D&O placement packet.

       16     2/18/2021 O'Brien, Daniel         Managing Dir           0.3 Review D&O Underwriting package signed off by Sidley and
                                                                           communications on going to market.
       16     2/19/2021 Cheng, Earnestiena      Director               0.3 Analyze questions from insurers re: D&O.
       16     2/19/2021 Cheng, Earnestiena      Director               0.2 Participate in call with Sidley and internal team re: D&O issues.

       16     2/19/2021 Flaharty, William       Managing Dir           1.6 Follow up with Alliant broker and review of questions raised by
                                                                           insurance markets. Coordinate with team and Sidley. Response
                                                                           to Alliant.
       16     2/19/2021 O'Brien, Daniel         Managing Dir           0.2 Review broker's additional questions for D&O insurance
                                                                           coverage and related correspondence.
       16     2/22/2021 Cheng, Earnestiena      Director               0.4 Review D&O issues brought up by Alliant.
       16     2/22/2021 Flaharty, William       Managing Dir           1.6 Follow up call with creditors regarding status of D&O
                                                                           placement and information gathering for underwriters.
       16     2/23/2021 Flaharty, William       Managing Dir           0.3 Follow up call with broker regarding status of information due
                                                                           diligence request.
       16     2/26/2021 Flaharty, William       Managing Dir           1.0 Follow up with broker and response to insurer inquiries
                                                                           regarding scope of risk to be considered under D&O placement.

  16 Total                                                           235.4
     18      12/1/2020    Friedland, Scott D.   Sr Managing Dir        1.4 Continue review of financial documents from Relativity
                                                                           searches.
       18    12/1/2020    Friedland, Scott D.   Sr Managing Dir        0.8 Review documents relating to Highland 2016 transfers and
                                                                           purchase of note.
       18    12/1/2020    Friedland, Scott D.   Sr Managing Dir        0.9 Review information available for solvency analysis to be
                                                                           performed.
       18    12/1/2020    Friedland, Scott D.   Sr Managing Dir        1.3 Preparation for call with Debtor regarding document requests;
                                                                           review produced general ledger, financials and document
                                                                           requests and related communications.
       18    12/1/2020    Friedland, Scott D.   Sr Managing Dir        0.8 Status conference call with Counsel regarding CLO Holdco
                                                                           investigation, discovery and draft complaint.
       18    12/1/2020    Friedland, Scott D.   Sr Managing Dir        1.2 Continue review of documents relating to note and related
                                                                           transaction.
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        51 of
                                                                                           1578
                                                                                              of
                                                   26
Task         Date        Name                  Title             Hours    Narrative
       18    12/8/2020   Friedland, Scott D.   Sr Managing Dir        2.3 Draft write up on HCMLP transfer to CLO Holdco and
                                                                          promissory note valuation.
       18    12/8/2020   Friedland, Scott D.   Sr Managing Dir        0.7 Review communications with DSI/Debtor regarding requests
                                                                          for general ledgers and financial information.
       18    12/8/2020   Sterner, Thomas       Managing Dir           0.2 Review draft summary of fraudulent transfer analysis.
       18    12/8/2020   Sum, Jocelyn          Director               2.0 Review and revise analysis and memo relating to promissory
                                                                          note.
       18    12/8/2020   Sum, Jocelyn          Director               0.5 Prepare for and participate in call with team regarding CLO
                                                                          Holdco-related analyses.
       18    12/8/2020   Sum, Jocelyn          Director               0.9 Participate in call with team and counsel regarding CLO Holdco
                                                                          transactions.
       18    12/8/2020   Stelzer, Anna         Consultant             2.8 Proofread and edit promissory note write-up.
       18    12/8/2020   Stelzer, Anna         Consultant             2.8 Update present value analysis of promissory note.
       18    12/8/2020   O'Brien, Daniel       Managing Dir           0.6 Inquire of and review content in 72nd (bank statements) and
                                                                          73rd document productions.
       18    12/8/2020   Cheng, Earnestiena    Director               0.2 Correspond with litigation team re: CLO HoldCo complaint.

       18    12/8/2020   Cheng, Earnestiena    Director               1.6 Review litigation materials and discuss with team ahead of
                                                                          CLO HoldCo meeting with Sidley.
       18    12/8/2020   Cheng, Earnestiena    Director               0.5 Participate in call with internal team re: CLO HoldCo complaint
                                                                          analyses.
       18    12/8/2020   Cheng, Earnestiena    Director               0.9 Participate in call with Sidley team re: CLO HoldCo complaint
                                                                          analyses.
       18    12/8/2020   Cheng, Earnestiena    Director               0.4 Provide edits to solvency analysis created by internal team
                                                                          related to CLO HoldCo complaint.
       18    12/8/2020   Cheng, Earnestiena    Director               0.5 Review details of promissory note write-up from litigation team.

       18    12/9/2020   Sum, Jocelyn          Director               0.3 Review and discuss revisions to solvency analysis.
       18    12/9/2020   Sum, Jocelyn          Director               0.9 Revise memo relating to analysis of capital.
       18    12/9/2020   Brunner, Ellory       Consultant             1.5 Update analysis and discuss solvency issues with internal team.

       18    12/9/2020   Stelzer, Anna         Consultant             3.5 Edit solvency analyses to incorporate more accurate data
       18    12/9/2020   Stelzer, Anna         Consultant             3.5 Work on write-up of solvency analysis.
       18    12/9/2020   Cheng, Earnestiena    Director               0.2 Discuss litigation schedule re: accounting requests with internal
                                                                          team.
       18    12/9/2020   Cheng, Earnestiena    Director               0.7 Respond to query from Counsel re: notes due from affiliate and
                                                                          review other litigation matters.
       18    12/9/2020   Cheng, Earnestiena    Director               0.2 Discuss solvency analysis and corresponding haircuts with
                                                                          internal team.
       18    12/10/2020 Friedland, Scott D.    Sr Managing Dir        0.9 Conference call with Counsel to discuss CLO Holdco draft
                                                                          complaint, including solvency, other areas to be addressed by
                                                                          FTI.
       18    12/10/2020 Friedland, Scott D.    Sr Managing Dir        1.2 Continue reviewing and revising the HCMLP solvency analysis
                                                                          memo.
       18    12/10/2020 Friedland, Scott D.    Sr Managing Dir        0.5 Review materials and related communications for potential call
                                                                          with Highland Controller regarding accounting system and data.

       18    12/10/2020 Friedland, Scott D.    Sr Managing Dir        0.4 Prepare for status call with Counsel, including solvency
                                                                          analysis.
       18    12/10/2020 Friedland, Scott D.    Sr Managing Dir        1.8 Review and revise HCMLP solvency analysis and related
                                                                          memo.
       18    12/10/2020 Sum, Jocelyn           Director               1.8 Revise memo relating to analysis of capital.
       18    12/10/2020 Stelzer, Anna          Consultant             2.2 Participate in internal and external calls to discuss complaint

       18    12/10/2020 Stelzer, Anna          Consultant             2.3 Respond to first round of edits on solvency analysis write-up
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        52 of
                                                                                           1678
                                                                                              of
                                                   26
Task         Date       Name                    Title             Hours    Narrative
       18    12/10/2020 O'Brien, Daniel         Managing Dir           1.0 Review 74th and 75th document productions on statements,
                                                                           PEO transaction memo and other files for relevancy.

       18    12/10/2020 Cheng, Earnestiena      Director               0.1 Discuss litigation scheduling with Sidley team.
       18    12/10/2020 Cheng, Earnestiena      Director               0.2 Discuss preparation for call with Highland accounting team
                                                                           with internal litigation team.
       18    12/10/2020 Cheng, Earnestiena      Director               0.4 Participate in call with internal team re: litigation preparation.

       18    12/10/2020 Cheng, Earnestiena      Director               0.9 Participate in call with Counsel re: CLO HoldCo complaint.

       18    12/10/2020 Cheng, Earnestiena      Director               0.2 Discuss data preservation items with Counsel.
       18    12/11/2020 Friedland, Scott D.     Sr Managing Dir        0.8 Continue review of HCMLP solvency analysis and indications
                                                                           of solvency.
       18    12/11/2020 Friedland, Scott D.     Sr Managing Dir        0.9 Review HCMLP solvency analysis.
       18    12/11/2020 Friedland, Scott D.     Sr Managing Dir        1.3 Continue to review solvency analysis.
       18    12/11/2020 Sum, Jocelyn            Director               0.6 Review CLO Holdco financials in relation to counsel question.

       18    12/11/2020   Stelzer, Anna         Consultant             2.9   Process edits to solvency analysis.
       18    12/11/2020   Stelzer, Anna         Consultant             2.6   Add historical data to solvency analysis
       18    12/11/2020   Stelzer, Anna         Consultant             2.5   Respond to edits and requests on solvency analysis
       18    12/14/2020   Friedland, Scott D.   Sr Managing Dir        1.1   Review and draft comments and suggested language for CLO
                                                                             Holdco draft complaint.
       18    12/14/2020 Friedland, Scott D.     Sr Managing Dir        0.4   Review communications regarding accounting system and
                                                                             financial information requests.
       18    12/14/2020 Friedland, Scott D.     Sr Managing Dir        0.9   Review edits to the draft CLO Holdco complaint.
       18    12/14/2020 Friedland, Scott D.     Sr Managing Dir        1.3   Continue review of HCMLP solvency analysis.
       18    12/14/2020 Friedland, Scott D.     Sr Managing Dir        0.5   Respond to comments regarding the draft CLO Holdco
                                                                             complaint.
       18    12/14/2020 Sum, Jocelyn            Director               0.5   Participate in call with team regarding ongoing work streams.

       18    12/14/2020 Sum, Jocelyn            Director               1.8 Review and revise complaint, includes review of related
                                                                           documents.
       18    12/14/2020   Sum, Jocelyn          Director               0.5 Participate in weekly UCC professionals call with team.
       18    12/14/2020   Stelzer, Anna         Consultant             3.2 Edit solvency analysis.
       18    12/14/2020   Stelzer, Anna         Consultant             1.3 Continue to edit solvency analysis.
       18    12/14/2020   Cheng, Earnestiena    Director               0.6 Coordinate with litigation team re: upcoming accounting calls
                                                                           and other outstanding items.
       18    12/14/2020 Cheng, Earnestiena      Director               0.9 Review draft CLO HoldCo complaint
       18    12/15/2020 Greenblatt, Matthew     Sr Managing Dir        0.8 Review of prior correspondence with Debtors' Counsel and
                                                                           preparation for call with Debtor and Debtors' professionals to
                                                                           discuss discovery requests
       18    12/15/2020 Friedland, Scott D.     Sr Managing Dir        0.8 Prepare for and participate on conference call with Sidley
                                                                           litigation team regarding CLO Holdco complaint and call with
                                                                           Debtor regarding the accounting system.
       18    12/15/2020 Friedland, Scott D.     Sr Managing Dir        0.9 Prepare for call with Debtor regarding accounting system
                                                                           including reviewing data requests and system notes.
       18    12/15/2020 Friedland, Scott D.     Sr Managing Dir        0.4 Review comments on the CLO Holdco draft complaint.
       18    12/15/2020 Friedland, Scott D.     Sr Managing Dir        0.4 Review second set of comments, from counsel, to the CLO
                                                                           Holdco draft complaint.
       18    12/15/2020 Berry, Adam             Sr Managing Dir        0.4 Prepare for interview with HCM accounting team
       18    12/15/2020 Sterner, Thomas         Managing Dir           0.7 Participate in conference call with Sidley to discuss status of
                                                                           CLO HoldCo complaint and remaining research requirements to
                                                                           support complaint.
       18    12/15/2020 Sum, Jocelyn            Director               0.3 Review revisions to analyses re: CLO HoldCo complaint.
       18    12/15/2020 Sum, Jocelyn            Director               1.0 Search and review correspondence relating to promissory note.

       18    12/15/2020 Stelzer, Anna           Consultant             3.8 Edit solvency analysis and participate in related calls
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        53 of
                                                                                           1778
                                                                                              of
                                                   26
Task         Date       Name                  Title             Hours    Narrative
       18    12/15/2020 Stelzer, Anna         Consultant             1.2 Draft new questions to follow up to a request and edit analyses

       18    12/15/2020 O'Brien, Daniel       Managing Dir            0.9 Review latest drafts of CLO Holdco complaint
       18    12/15/2020 O'Brien, Daniel       Managing Dir            1.7 Review deposition transcripts circulated by Sidley.
       18    12/15/2020 Cheng, Earnestiena    Director                1.2 Review and process edits to draft of CLO HoldCo complaint.

       18    12/15/2020 Cheng, Earnestiena    Director                0.1 Follow-up with Counsel re: accounting call with Highland
                                                                          employee.
       18    12/15/2020 Cheng, Earnestiena    Director                0.1 Follow-up with litigation team re: accounting call.
       18    12/15/2020 Cheng, Earnestiena    Director                0.9 Participate in call with Counsel re: CLO HoldCo complaint.

       18    12/15/2020 Cheng, Earnestiena    Director                0.7 Discuss latest updates to accounting team records call with
                                                                          Sidley and internal team.
       18    12/16/2020 Greenblatt, Matthew   Sr Managing Dir         0.6 Preparation for and participation in conference call with
                                                                          Debtors, Debtors' counsel and UCC Professionals to discuss
                                                                          accounting system and discovery requests
       18    12/16/2020 Friedland, Scott D.   Sr Managing Dir         0.3 Prepare for call with Highland employee, regarding Highland
                                                                          accounting.
       18    12/16/2020 Friedland, Scott D.   Sr Managing Dir         0.6 Review communications regarding financial document requests
                                                                          including communications with from Debtor's counsel and
                                                                          listing of documents produced.
       18    12/16/2020 Friedland, Scott D.   Sr Managing Dir         0.5 Review communications from counsel regarding CLO Holdco
                                                                          draft complaint, including comments and follow up questions.

       18    12/16/2020 Friedland, Scott D.   Sr Managing Dir         0.9 Review draft motion for preliminary injunction relating to CLO
                                                                          Holdco.
       18    12/16/2020 Friedland, Scott D.   Sr Managing Dir         0.8 Conference call with Highland Controller regarding HCMLP
                                                                          bookkeeping and accounting systems.
       18    12/16/2020 Berry, Adam           Sr Managing Dir         0.8 Preparation for and Participation in Discussion with Highland
                                                                          Controller.
       18    12/16/2020 Sterner, Thomas       Managing Dir            0.4 Review and edit draft of CLO HoldCo complaint; Share
                                                                          changes with FTI team.
       18    12/16/2020 Sterner, Thomas       Managing Dir            2.1 Research on the different related parties to determine
                                                                          differences, in support of CLO HoldCo complaint.
       18    12/16/2020 Sterner, Thomas       Managing Dir            0.5 Draft summary of findings re: related parties and provide to FTI
                                                                          team and counsel.
       18    12/16/2020 Sum, Jocelyn          Director                0.4 Review documents from Pachulski 12/16 production.
       18    12/16/2020 Sum, Jocelyn          Director                0.9 Participate in call with team and Debtor representative
                                                                          regarding accounting information.
       18    12/16/2020 Sum, Jocelyn          Director                0.6 Review and provide edits for motion relating to CLO Holdco.

       18    12/16/2020 Sum, Jocelyn          Director                0.4 Review solvency analyses.
       18    12/16/2020 Stelzer, Anna         Consultant              1.1 Conduct edits to solvency analysis.
       18    12/16/2020 O'Brien, Daniel       Managing Dir            2.0 Review 76th document production for CLO Holdco financials
                                                                          and DAF budget and feeder files.
       18    12/16/2020 O'Brien, Daniel       Managing Dir            0.3 Review updated draft of CLO Holdco complaint and correspond
                                                                          on inadequate capitalization thesis.
       18    12/16/2020 Cheng, Earnestiena    Director                0.4 Discuss litigation items with internal team and coordinate with
                                                                          Sidley team.
       18    12/16/2020 Cheng, Earnestiena    Director                0.3 Follow up with DSI team on data preservation issues.
       18    12/16/2020 Cheng, Earnestiena    Director                0.2 Discuss draft CLO HoldCo complaint with internal team.
       18    12/16/2020 Cheng, Earnestiena    Director                0.3 Participate in UCC call re: litigation counterproposal, claims,
                                                                          TPAs, and other items.
       18    12/16/2020 Cheng, Earnestiena    Director                0.5 Review and provide comments to summary of CLO HoldCo and
                                                                          related entities.
       18    12/16/2020 Cheng, Earnestiena    Director                0.8 Participate in call with Highland accounting team re: general
                                                                          ledger and related information.
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        54 of
                                                                                           1878
                                                                                              of
                                                   26
Task         Date       Name                   Title             Hours    Narrative
       18    12/16/2020 Cheng, Earnestiena     Director               0.3 Prepare for call with Highland accounting team re: general
                                                                          ledger and related information.
       18    12/17/2020 Friedland, Scott D.    Sr Managing Dir        0.6 Revise financial records and document request based on call
                                                                          with Highland Controller.
       18    12/17/2020 Sterner, Thomas        Managing Dir           1.8 Conduct research to assist preliminary asset transfer analysis.

       18    12/17/2020 Sum, Jocelyn           Director                0.3 Participate in call with team regarding Debtor production of
                                                                           financial records.
       18    12/17/2020 Stelzer, Anna          Consultant              0.9 Participate in call to debrief and discuss action plan in terms of
                                                                           retrieving accounting detail.
       18    12/17/2020 O'Brien, Daniel        Managing Dir            1.1 Review contents of Debtor's 78th Document production.
       18    12/17/2020 O'Brien, Daniel        Managing Dir            0.5 Review comments on Motion for Preliminary Injunction.
       18    12/18/2020 Friedland, Scott D.    Sr Managing Dir         0.6 Review accounting system related questions for call with DSI.

       18    12/18/2020 Sum, Jocelyn           Director                0.7 Revise document production request as relating to Debtor
                                                                           financial records, includes related call with team.
       18    12/18/2020 Sum, Jocelyn           Director                0.6 Search for and review documents as relating to HCM related
                                                                           entity.
       18    12/18/2020 Stelzer, Anna          Consultant              2.8 Research origination of certain assets transferred out of CLO
                                                                           Holdco
       18    12/18/2020 O'Brien, Daniel        Managing Dir            0.3 Review CLO Holdco Complaint as filed on docket.
       18    12/18/2020 O'Brien, Daniel        Managing Dir            0.7 Various discussions with subset of FTI team on status of
                                                                           accounting discovery and CLO Holdco complaint
       18    12/21/2020 Friedland, Scott D.    Sr Managing Dir         0.7 Review and comment on revisions to discovery request.
       18    12/21/2020 Friedland, Scott D.    Sr Managing Dir         0.6 Prepare for weekly call with Counsel including review issues
                                                                           relating to CLO Holdco investigation and discovery.

       18    12/21/2020 Sum, Jocelyn           Director                0.5 Participate in call with team regarding ongoing work streams.

       18    12/21/2020 O'Brien, Daniel        Managing Dir            0.5 Review timeline of correspondence on CLO HoldCo
                                                                           transactions forwarded by UCC Counsel.
       18    12/21/2020 O'Brien, Daniel        Managing Dir            0.7 Review historical valuaiton reports and correspond with
                                                                           Counsel on same.
       18    12/21/2020 Cheng, Earnestiena     Director                0.2 Discuss litigation chronology items with internal team.
       18    12/21/2020 Cheng, Earnestiena     Director                0.4 Review finalized version of CLO HoldCo complaint.
       18    12/21/2020 Cheng, Earnestiena     Director                0.5 Review outstanding notes between HCMLP and other related
                                                                           parties.
       18    12/21/2020 Cheng, Earnestiena     Director                0.7 Process edits to list of follow-up questions coming out of call
                                                                           with Highland accounting team.
       18    12/21/2020 Sterner, Thomas        Managing Dir            0.5 Participate in weekly call with FTI team to discuss litigation
                                                                           strategy and potential estate claims.
       18    12/22/2020 Friedland, Scott D.    Sr Managing Dir         0.6 Review final revised financial information request.
       18    12/28/2020 Friedland, Scott D.    Sr Managing Dir         0.5 Prepare for weekly call with Counsel including review issues
                                                                           relating to investigation and discovery.
       18       1/4/2021 Brunner, Ellory       Consultant              0.7 Review documents related to CLOs as requested by Counsel.

       18       1/4/2021 Cheng, Earnestiena    Director                1.2 Analyze documents in response to litigation request from Sidley
                                                                           team re: CLOs.
       18       1/4/2021 Friedland, Scott D.   Sr Managing Dir         0.4 Draft communications to counsel regarding transfers of CLO
                                                                           interests.
       18       1/4/2021 Friedland, Scott D.   Sr Managing Dir         2.3 Review CLO ownership and transfer analysis and update
                                                                           accounting requests based on review.
       18       1/4/2021 Friedland, Scott D.   Sr Managing Dir         0.6 Prepare for weekly call with counsel including review issues
                                                                           relating to investigation, data preservation and discovery.

       18       1/4/2021 Stelzer, Anna         Consultant              1.1 Research CLO Holdco Equity ownership
       18       1/4/2021 Sum, Jocelyn          Director                0.8 Review documents identified by counsel.
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        55 of
                                                                                           1978
                                                                                              of
                                                   26
Task         Date         Name                 Title             Hours      Narrative
       18      1/5/2021   Brunner, Ellory      Consultant             0.4   Review outstanding litigation requests.
       18      1/5/2021   Cheng, Earnestiena   Director               0.6   Review requests from Counsel re: litigation questions.
       18      1/5/2021   Cheng, Earnestiena   Director               0.9   Discuss litigation questions with internal team.
       18      1/5/2021   Cheng, Earnestiena   Director               0.5   Draft email to Sidley team re: outstanding litigation requests.

       18      1/5/2021 Cheng, Earnestiena     Director               0.1 Coordinate call re: data preservation with Sidley.
       18      1/5/2021 Cheng, Earnestiena     Director               0.1 Review litigation takeaways from other team members.
       18      1/5/2021 Friedland, Scott D.    Sr Managing Dir        0.9 Review CLO ownership and transfer analysis for subsequent
                                                                          periods (2015-2019) and update accounting requests based on
                                                                          review.
       18      1/5/2021 O'Brien, Daniel        Managing Dir           0.3 Review affiliates lists identified for further data and financial
                                                                          record discovery by Sidley
       18      1/5/2021   O'Brien, Daniel      Managing Dir           1.6 Review Dondero depositions circulated by UCC Counsel
       18      1/5/2021   Stelzer, Anna        Consultant             3.2 Continue research on CLO Holdco equity ownership
       18      1/5/2021   Sum, Jocelyn         Director               0.6 Review litigation documents identified by counsel.
       18      1/7/2021   O'Brien, Daniel      Managing Dir           1.3 Review exhibits to Debtor counsel's declaration in support of
                                                                          motion on potential TRO violation
       18      1/7/2021 Sum, Jocelyn           Director               0.9 Review and provide comments on analysis of documents
                                                                          relating to CLO Holdco trading data.
       18     1/11/2021   Cheng, Earnestiena   Director               0.2 Discuss litigation items with Sidley and internal team.
       18     1/11/2021   Cheng, Earnestiena   Director               0.3 Discuss questions on CLO with Sidley team.
       18     1/11/2021   Cheng, Earnestiena   Director               0.2 Send list of litigation follow-up questions to DSI team.
       18     1/11/2021   Cheng, Earnestiena   Director               0.3 Discuss schedule for data preservation call with DSI team.

       18     1/11/2021 Cheng, Earnestiena     Director               0.1 Discuss data preservation call with Sidley team.
       18     1/11/2021 Cheng, Earnestiena     Director               0.5 Discuss and prepare for data preservation call with internal
                                                                          team.
       18     1/11/2021 Friedland, Scott D.    Sr Managing Dir        0.8 Prepare for weekly call with counsel including review issues
                                                                          relating to investigation, data preservation and discovery.

       18     1/12/2021 Cheng, Earnestiena     Director               0.4 Discuss data preservation call with internal team.
       18     1/12/2021 Cheng, Earnestiena     Director               0.2 Discuss litigation trustee budget with Sidley team.
       18     1/12/2021 Friedland, Scott D.    Sr Managing Dir        1.2 Prepare questions for Debtor regarding call on preserving data.

       18     1/12/2021 Friedland, Scott D.    Sr Managing Dir        0.8 Investigation of CLO Holdco investments in Grayson CLO Ltd
                                                                          and sales to related parties.
       18     1/13/2021 Cheng, Earnestiena     Director               0.4 Prepare for call with Debtor's advisors re: data preservation.

       18     1/13/2021 Cheng, Earnestiena     Director               0.4 Send updated question list from data protection call with Sidley
                                                                          team.
       18     1/13/2021 Cheng, Earnestiena     Director               0.6 Partcipate in data preservation call with Debtor's advisors and
                                                                          Sidley.
       18     1/13/2021 Friedland, Scott D.    Sr Managing Dir        0.3 Preparation for call with debtor regarding data preservation.

       18     1/13/2021 Friedland, Scott D.    Sr Managing Dir        0.7 Participate in call with debtor's advisors regarding data
                                                                          preservation.
       18     1/14/2021 O'Brien, Daniel        Managing Dir           0.3 Go through questions on data preservation for omissions and
                                                                          any required additions
       18     1/19/2021 Friedland, Scott D.    Sr Managing Dir        0.5 Prepare for weekly call with counsel including review topics
                                                                          relating to investigation, data preservation and discovery.

       18     1/20/2021 Brunner, Ellory        Consultant             3.0 Gather litigation-related materials provided to the Committee
                                                                          from petition date to present.
       18     1/20/2021 Cheng, Earnestiena     Director               0.3 Discuss call with litigation trustee with team members.
       18     1/21/2021 Cheng, Earnestiena     Director               1.1 Package litigation materials for litigation trustee.
       18     1/21/2021 Cheng, Earnestiena     Director               0.8 Continue to package litigation materials for litigation trustee.
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        56 of
                                                                                           2078
                                                                                              of
                                                   26
Task         Date       Name                    Title             Hours    Narrative
       18     1/21/2021 Cheng, Earnestiena      Director               0.7 Discuss materials and preparation for call with litigation trustee
                                                                           with internal team.
       18     1/21/2021 Cheng, Earnestiena      Director               0.4 Discuss materials and preparation for call with litigation trustee
                                                                           with Sidley team.
       18     1/21/2021 Cheng, Earnestiena      Director               0.3 Discuss follow-up from accounting information requests with
                                                                           internal team.
       18     1/21/2021 Cheng, Earnestiena      Director               0.2 Discuss litigation trust budget with Sidley team for filing
                                                                           purposes.
       18     1/21/2021 Cheng, Earnestiena      Director               0.7 Email DSI team further instructions for general ledger follow-
                                                                           ups.
       18     1/21/2021 Cheng, Earnestiena      Director               0.1 Review responses from Sidley re: litigation-related information
                                                                           sharing.
       18     1/21/2021 Friedland, Scott D.     Sr Managing Dir        0.7 Draft agenda for discussion of litigation topics and status.
       18     1/21/2021 O'Brien, Daniel         Managing Dir           2.0 Review materials provided to committee in case, general
                                                                           research, CLO Holdco Complaint support materials and creditor
                                                                           litigation summaries
       18     1/21/2021 O'Brien, Daniel         Managing Dir           1.3 Review of Litigation package review for Litigation Trustee and
                                                                           related correspondence
       18     1/21/2021 Star, Samuel            Sr Managing Dir        0.1 Discussions with team re: agenda for call with litigation trustee.

       18     1/22/2021 Cheng, Earnestiena      Director                0.6 Prepare for call with litigation trustee with Sidley and internal
                                                                            team.
       18     1/22/2021   Cheng, Earnestiena    Director                0.2 Prepare for call with litigation trustee.
       18     1/22/2021   Cheng, Earnestiena    Director                0.7 Participate in introductory call with litigation trustee.
       18     1/22/2021   Cheng, Earnestiena    Director                0.3 Catch-up with internal team re: litigation trustee matters.
       18     1/22/2021   Cheng, Earnestiena    Director                0.6 Provide update to internal team re: next steps on litigation
                                                                            trustee, UCC call, and other matters.
       18     1/22/2021 Friedland, Scott D.     Sr Managing Dir         0.7 Conference call with counsel and Marc Kirschner regarding
                                                                            status of litigation and investigation.
       18     1/22/2021 O'Brien, Daniel         Managing Dir            0.5 Conference call with Mark Kirschner, Sidley and FTI Litigation
                                                                            Teams to commence knowledge transfer to litigation trustee

       18     1/22/2021 Sum, Jocelyn            Director                0.9 Participate in discussion with team regarding documents for
                                                                            new trustee.
       18     1/25/2021 Cheng, Earnestiena      Director                0.6 Prepare responses to questions from litigation trustee in
                                                                            preparation for call.
       18     1/25/2021 Cheng, Earnestiena      Director                0.4 Review CLO HoldCo settlement term sheet.
       18     1/25/2021 Friedland, Scott D.     Sr Managing Dir         0.6 Prepare for weekly call with counsel including review issues
                                                                            relating to investigation, potential claims and discovery.

       18     1/25/2021 Friedland, Scott D.     Sr Managing Dir         0.7 Review investigation work product including potential claims
                                                                            and solvency analysis.
       18     1/25/2021 O'Brien, Daniel         Managing Dir            0.4 CLO Holdco Settlement Term Sheet review and related
                                                                            correspondence with counsel
       18     1/26/2021 Cheng, Earnestiena      Director                0.4 Review responses from team re: litigation preparation ahead of
                                                                            call with Kirschner.
       18     1/26/2021 Friedland, Scott D.     Sr Managing Dir         0.8 Prepare responses to Marc Kirschner's questions ahead of call.

       18     1/26/2021   Sum, Jocelyn          Director                0.3 Review questions from litigation trustee.
       18     1/27/2021   Cheng, Earnestiena    Director                0.4 Prepare for call with litigation trustee.
       18     1/27/2021   Cheng, Earnestiena    Director                1.0 Participate in call with litigation trustee.
       18     1/27/2021   Friedland, Scott D.   Sr Managing Dir         1.6 Prepare materials including timeline, investigative work and
                                                                            forensic analyses, for discussion with M. Kirschner.
       18     1/27/2021 Sterner, Thomas         Managing Dir            1.0 Participate in debrief meeting with litigation trustee.
       18     1/28/2021 Cheng, Earnestiena      Director                0.2 Discuss litigation schedule with internal team.
       18     1/29/2021 Cheng, Earnestiena      Director                0.1 Discuss rescheduling of call with Kirschner with internal team.
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        57 of
                                                                                           2178
                                                                                              of
                                                   26
Task         Date       Name                   Title             Hours    Narrative
       18      2/1/2021 Cheng, Earnestiena     Director               0.3 Review adversary proceedings filings.
       18      2/1/2021 Cheng, Earnestiena     Director               0.4 Review Dondero related entities as requested by Counsel.

       18      2/1/2021 Friedland, Scott D.    Sr Managing Dir        1.1 Participate in weekly status call with Sidley Austin, including
                                                                          investigation related topics.
       18      2/1/2021 Friedland, Scott D.    Sr Managing Dir        0.5 Prepare for status call with Sidley Austin, including review
                                                                          investigation related topics.
       18      2/1/2021 O'Brien, Daniel        Managing Dir           0.4 Review draft motion for document preservation.
       18      2/1/2021 O'Brien, Daniel        Managing Dir           0.3 Review motion to compel J Dondero to preserve documents.

       18      2/1/2021 Sum, Jocelyn           Director               1.0 Participate in call with team, Counsel, and litigation trustee.

       18      2/2/2021 Cheng, Earnestiena     Director               0.7 Analyze CLO information and respond to query from Counsel.

       18      2/2/2021 Sterner, Thomas        Managing Dir           0.8 Review deposition transcript of Grant Scott for assessment of
                                                                          possible estate claims.
       18      2/4/2021 Cheng, Earnestiena     Director               0.3 Discuss status of employee hard drive downloads with Sidley
                                                                          team.
       18      2/4/2021 Stelzer, Anna          Consultant             0.5 Perform search in relativity for certain documents
       18      2/5/2021 Cheng, Earnestiena     Director               0.2 Send and discuss proposed litigation trustee call agenda with
                                                                          internal team.
       18      2/5/2021 Cheng, Earnestiena     Director               0.1 Discuss litigation upside to Debtor plan with internal team,

       18      2/5/2021 Cheng, Earnestiena     Director               0.4 Participate in call with Kirschner re: current case status.
       18      2/5/2021 Friedland, Scott D.    Sr Managing Dir        0.7 Prepare for and participate in conference call with Counsel and
                                                                          Marc Kirschner regarding status of litigation and investigation.

       18      2/5/2021 Friedland, Scott D.    Sr Managing Dir        0.5 Prepare for meeting with M. Kirschner and team, including
                                                                          review agenda items and items for discussion.
       18      2/5/2021 Sum, Jocelyn           Director               0.6 Participate in call with team, Counsel, and litigation trustee.

       18     2/11/2021 Cheng, Earnestiena     Director               0.3 Follow-up with DSI team re: employee hard drive downloads
                                                                          given feedback from Sidley.
       18     2/11/2021 O'Brien, Daniel        Managing Dir           2.0 Review Highland entity relationships with Debtor and certain
                                                                          claimants in former judgments.
       18     2/12/2021   Cheng, Earnestiena   Director               0.3 Research UBS litigation defendant organizational chart.
       18     2/15/2021   Cheng, Earnestiena   Director               0.1 Review litigation request from Sidley team.
       18     2/15/2021   Sum, Jocelyn         Director               0.5 Participate in weekly call relating to ongoing work.
       18     2/17/2021   O'Brien, Daniel      Managing Dir           0.3 Review emergency motions for adoption of transition services
                                                                          agreement for discussion with DSI.
       18     2/18/2021 Cheng, Earnestiena     Director               0.2 Review adversay proceedings re: HCMFA/NPA.
       18     2/19/2021 Cheng, Earnestiena     Director               0.1 Discuss litigation inquiry with Sidley team.
       18     2/22/2021 Cheng, Earnestiena     Director               0.2 Review latest appellate and adversary court proceedings
                                                                          schedule provided by Counsel.
       18     2/22/2021 Cheng, Earnestiena     Director               0.4 Provide employee retention list and update on litigation matters
                                                                          to Sidley and DSI.
       18     2/23/2021 Sterner, Thomas        Managing Dir           0.2 Correspond with Counsel re: confirming address for service of
                                                                          process; review documents re: same.
  18 Total                                                          261.6
     19      12/1/2020    O'Brien, Daniel      Managing Dir           0.2 Review updates on Contracts and Litigation work stream
     19      12/3/2020    Tully, Conor         Sr Managing Dir        0.8 Case management and review of email updates.
     19      12/4/2020    Tully, Conor         Sr Managing Dir        0.7 Review case updates from team
     19      12/7/2020    Star, Samuel         Sr Managing Dir        0.5 Call with team re: workstream status including BOD call
                                                                          schedule, POR issues, liquidity, pending transactions and
                                                                          avoidance action investigations.
       19    12/7/2020    O'Brien, Daniel      Managing Dir           0.5 Direction to team on plan, claims and staffing matters
       19    12/7/2020    Tully, Conor         Sr Managing Dir        0.7 Call with Sidley and FTI re: case planning
        Case 19-34054-sgj11 Doc 2735-17
                                2221 Filed
                                         Filed
                                            04/19/21
                                               08/17/21Entered
                                                          Entered
                                                               04/19/21
                                                                  08/17/21
                                                                        21:31:30
                                                                           17:00:39Page
                                                                                     Page
                                                                                        75 of
                                                                                           2278
                                                                                              of
                                                   26
Task         Date       Name                      Title             Hours    Narrative
       24      2/2/2021 Brunner, Ellory           Consultant             0.5 Process edits to December fee application and send to team for
                                                                             review.
       24      2/7/2021 Tully, Conor              Sr Managing Dir        0.8 Review and provide comments to the monthly fee application
                                                                             for December.
       24      2/8/2021 Cheng, Earnestiena        Director               0.3 Check status of fee app and supplemental connection check
                                                                             with internal team.
       24      2/8/2021 Cheng, Earnestiena        Director               0.2 Send out December fee application to Sidley for review and
                                                                             distribution to UCC.
       24      2/9/2021 Hellmund-Mora, Marili     Project Asst           1.1 Prepare the January fee application to ensure compliance with
                                                                             bankruptcy guidelines.
       24     2/10/2021   Tully, Conor            Sr Managing Dir        0.3 Review billing and fee application.
       24     2/11/2021   Cheng, Earnestiena      Director               0.2 Review February WIP and discuss same with team.
       24     2/16/2021   Cheng, Earnestiena      Director               1.1 Prepare January fee application.
       24     2/17/2021   Cheng, Earnestiena      Director               0.5 Prepare January fee application.
       24     2/17/2021   Cheng, Earnestiena      Director               0.7 Discuss January fee application with internal team.
       24     2/17/2021   Gray, Michael           Consultant             1.4 Prepare the January fee application.
       24     2/17/2021   Hellmund-Mora, Marili   Project Asst           0.5 Update and finalize the January fee application.
       24     2/18/2021   Gray, Michael           Consultant             2.4 Incorporate updates to the January fee application.
       24     2/22/2021   Cheng, Earnestiena      Director               2.0 Prepare January fee application to ensure compliance with local
                                                                             rules.
       24     2/22/2021 Gray, Michael             Consultant             0.8 Incorporate revisions to the January fee application.
       24     2/23/2021 Cheng, Earnestiena        Director               0.9 Prepare January fee application to ensure compliance with local
                                                                             rules.
     24       2/23/2021 Gray, Michael             Consultant             1.5 Prepare the January fee application.
     24       2/23/2021 Gray, Michael             Consultant             0.4 Review updates to the January fee application.
  24 Total                                                             49.0
     27      12/3/2020    Friedland, Scott D.     Sr Managing Dir        0.5 Draft information requests relating to CLO Holdco
                                                                             investigation, as requested by the Debtor.
       27    12/4/2020    Brunner, Ellory         Consultant             1.0 Review 71st document production and send summary to team.

       27    12/4/2020    O'Brien, Daniel         Managing Dir           1.0 Review contents of 71st Document Production
       27    12/7/2020    Friedland, Scott D.     Sr Managing Dir        0.6 Review and revise questions regarding data preservation.
       27    12/8/2020    Brunner, Ellory         Consultant             1.5 Review 72nd and 73rd document productions and distribute
                                                                             summary to team.
       27    12/16/2020 Brunner, Ellory           Consultant             2.0 Review Debtor's 76th document production and circulate
                                                                             summary to team for discussion.
       27    12/17/2020 Brunner, Ellory           Consultant             0.6 Call with internal team to discuss recent Debtor productions.

       27      1/4/2021 Brunner, Ellory           Consultant             0.7 Review list of outstanding items owed by DSI.
       27      1/4/2021 Cheng, Earnestiena        Director               0.1 Participate in call with internal team re: outstanding requests.

       27      1/4/2021 Cheng, Earnestiena        Director               0.4 Draft list of outstanding items for DSI.
       27      1/4/2021 O'Brien, Daniel           Managing Dir           0.4 Follow up on outstanding information requests of DSI
       27     1/21/2021 Brunner, Ellory           Consultant             0.5 Review historical document productions for documents related
                                                                             to D&O insurance.
       27     1/25/2021 Brunner, Ellory           Consultant             0.3 Review historical document productions for items related to
                                                                             payroll reimbursement agreements.
       27     1/26/2021 Brunner, Ellory           Consultant             1.0 Work with Counsel to have 58th document production re-
                                                                             issued.
       27     1/26/2021 O'Brien, Daniel           Managing Dir           1.0 Review and discuss 79th document production
       27     2/15/2021 Cheng, Earnestiena        Director               0.5 Request follow-up information from DSI team re: HCLOF deal,
                                                                             cash flow forecast, and other items.
  27 Total                                                              12.1
     28      11/30/2020 Brunner, Ellory           Consultant             0.1 Update expense analysis with September fee application.
     28      11/30/2020 Brunner, Ellory           Consultant             0.3 Review docket for updated notices of hearings.
     28      12/7/2020 Cheng, Earnestiena         Director               0.3 Create agenda for internal team re: plan items, litigation, and
                                                                             other items.
Case 19-34054-sgj11 Doc 2735-17
                        1655 Filed
                                 Filed
                                    01/04/21
                                       08/17/21Entered
                                                  Entered
                                                       01/04/21
                                                          08/17/21
                                                                13:19:34
                                                                   17:00:39Page
                                                                             Page
                                                                                17 of
                                                                                   2366
                                                                                      of
                                           26



                           Total Hours: 161.2

                        a. During the Interim Fee Period, FTI continued to research and investigate

        outstanding litigation against the Debtor, as well as focus on analyses related to the

        development of the Committee’s complaint against CLO HoldCo. As part of Mediation,

        FTI researched and prepared a master sheet of transactions under review, as requested by

        the Committee. FTI also performed a significant amount of research to assist Counsel in

        the development of the Committee’s complaint against CLO HoldCo. This involved the

        review of hundreds of documents produced by CLO HoldCo, calls with Counsel to

        coordinate document review and creation of related analyses, and investigation into

        specific transactions relevant to the CLO HoldCo complaint. Similarly, FTI also

        conducted research on CLO HoldCo’s history and relationship to other related entities.

        FTI also reviewed financial information provided by the Debtor, including the Debtor’s

        general ledger, and created follow-up questions for the Debtor to be able to further

        understand the Debtor’s pre-petition financial transactions.

                  30.      Task Code 19: Case Management

                           Fees: $15,766.00

                           Total Hours: 16.6

                        a. During the Interim Fee Period, FTI professionals continued to develop

        case strategy and outlines for various workstreams. Time billed to this code includes

        preparation for upcoming hearings and meetings with other case parties, as well as time

        spent developing next steps for various workstreams.

                  31.      Task Code 20: General Meetings with Debtor & Debtor’s

  Professionals



                                                    12
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 2735-17
                        570 FiledFiled 08/17/21
                                  04/07/20        Entered
                                              Entered     08/17/21
                                                      04/07/20     17:00:39
                                                               19:07:37  PagePage
                                                                              17 of24 of
                                                                                    110
                                           26



        respective preference periods. FTI also began to create a summary report for the benefit

        of the Committee.

               31.      Task Code 13: Analysis of Other Miscellaneous Motions

                        Fees: $58,485.00

                        Total Hours: 79.6

                     a. During the Interim Fee Period, FTI was heavily involved in the review and

        analysis of the Ordinary Course Professionals motion (as defined in the Debtor’s Order

        Authorizing the Debtor to Retain, Employ, and Compensate Certain Professionals

        Utilized by the Debtor in the Ordinary Course of Business [Dkt #9]), CRO retention

        application, cash management motion, and other first day motions. FTI participated in

        meetings with Committee Counsel and DSI to diligence these motions, analyze

        documents produced responsive to FTI’s diligence questions, and recommend revisions–

        including protective reporting/notice language for the Committee–to proposed orders for

        these motions. FTI also worked with Sidley to revise drafts of the Committee’s omnibus

        objections to the cash management, CRO retention, and ordinary course protocol

        motions. FTI also reviewed the Mercer retention motion, PensionDanmark motion,

        Ordinary Course Professionals declaration, U.S. Trustee motion for the appointment of a

        Chapter 11 Trustee, and distribution motion objection, and participated in calls with DSI

        and the Company to discuss these topics.

               32.      Task Code 14: Analysis of Claims/Liabilities Subject to Compromise

                        Fees: $10,794.50

                        Hours: 14.2




                                                12
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 2735-17
                        570 FiledFiled 08/17/21
                                  04/07/20        Entered
                                              Entered     08/17/21
                                                      04/07/20     17:00:39
                                                               19:07:37  PagePage
                                                                              18 of25 of
                                                                                    110
                                           26



                     a. During the Interim Fee Period, FTI reviewed the Debtor’s Schedules for

        unsecured claims to begin analysis of claims against the estate and potential impact on

        recoverable value for the creditors. FTI’s claims and liability diligence also included

        thorough review of outstanding litigation against the estate and associated materials such

        as audited financial statements, organizational structure, and tax documents to determine

        the value of potential claims against the Debtor.

               33.      Task Code 15: Analyze Intercompany Claims, Related Party

  Transactions, Substantive Consolidation

                        Fees: $80,699.00

                        Total Hours: 157.3

                     a. During the Interim Fee Period, FTI analyzed intercompany activity with

        Highland related entities. For transactions included in the CFO’s Declaration in support

        of first day motions, Intercompany Transactions were closely scrutinized from the start of

        FTI’s involvement in the case as FTI sought to understand the relationship between

        corporate entities, history, and Intercompany financial transactions. This included

        diligence for capital calls, and discussions with DSI regarding these capital calls. As part

        of FTI’s efforts to further understand intercompany activity, FTI also drafted

        modifications to the proposed cash management and ordinary course orders to address

        Committee approval and notice rights for transactions with other corporate entities,

        whether considered an Intercompany Transaction or not. FTI also performed diligence

        related to the Debtor’s 2020 management fee forecast and shared services agreements

        produced by the Debtor, and reviewed information pertaining to certain intercompany

        transactions. This included a thorough review of publicly available information, including



                                                 13
Case
Case 19-34054-sgj11
     19-34054-sgj11 Doc
                    Doc 2735-17
                        570 FiledFiled 08/17/21
                                  04/07/20        Entered
                                              Entered     08/17/21
                                                      04/07/20     17:00:39
                                                               19:07:37  PagePage
                                                                              19 of26 of
                                                                                    110
                                           26



        deposition transcripts, public domain documents from outstanding and historical

        litigation, and various motions related to the Debtor, which FTI used to prepare analyses

        relating to intercompany transactions and the Debtor’s asset disposition.

               34.       Task Code 18: Potential Avoidance Actions & Litigation

                         Fees: $154,288.00

                         Total Hours: 274.4

                     a. During the Interim Fee Period, FTI began to research and investigate

        outstanding litigation against the Debtor, as well as develop a litigation workplan for the

        Committee professionals to use as a guideline throughout the case. FTI initially reviewed

        litigation history to understand the case’s background–which included the review of oral

        depositions, court transcripts, and other public documents–and to better understand

        creditors’ litigation-based claims against the Debtor. As part of the expansion of its

        deposition outlines, FTI also assisted Committee Counsel with further questions related

        to the history of the Company’s operations and asset base, with potential ties to estate

        claims. As part of its general diligence, FTI also began to review the relationships

        between the Company and other Highland affiliates to evaluate the significance of these

        relationships.

               35.       Task Code 19: Case Management

                         Fees: $64,849.50

                         Total Hours: 70.2

                     a. During the Interim Fee Period, FTI professionals developed case strategy

        and outlines for various workstreams, as well as prepared for calls with the Committee,

        Committee Counsel, the Debtor, and its professionals. Time billed to this code includes



                                                 14
